


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
Exhibit 10.1










Purchase and Sale Agreement




between


PRB Energy, inc




“Seller”


and


Arête Industries, Inc..


“Buyer”


Effective: September 1, 2006







PURCHASE AND SALE AGREEMENT BY AND BETWEEN ARETE INDUSTRIES, INC. and PRB
ENERGY, INC.
EFFECTIVE SEPTEMBER 1, 2006


--------------------------------------------------------------------------------




PURCHASE AND SALE AGREEMENT




This Purchase and Sale Agreement (the “Agreement”) entered into this 1st day of
September, 2006, is the agreement between PRB Energy, Inc., 1875 Lawrence
Street, Suite 450, Denver, Colorado 80202 (the "Seller") and Arête Industries,
Inc., 7260 Osceola Street, Westminster, Colorado 80030 (the “Buyer”) concerning
the sale and purchase of certain coal bed methane gas gathering pipeline and
compressor station-related assets described below. For purposes of this
Agreement, the effective date of the purchase and sale shall be 12:01 a.m.
Mountain Time on September 1, 2006 (the “Effective Date”). Seller and Buyer
shall close the transaction contemplated by this Agreement on or before
September 13, 2006, (the “Closing Date”.)


RECITALS:


A. Buyer and Seller desire to enter into an agreement whereby the Seller seeks
to sell and the Buyer seeks to buy the coal bed methane gas gathering pipeline
and compressor station-related assets currently associated with the TOP
Gathering System in Campbell County, Wyoming (hereinafter referred to as the
"TOP"); and


B. Buyer and Seller desire to enter into this Agreement to complete said
transaction.


Now therefore, in consideration of the mutual agreements and covenants contained
herein, Buyer and Seller agree as follows:


1.
Purchase and Sale of Assets. Subject to the terms, conditions and exclusions of
this Agreement, Seller agrees to sell and Buyer agrees to purchase Seller’s
right, title and interest in and to "TOP" located in Campbell County, Wyoming as
depicted on Exhibit A




12.  
a.Real Property. All easements, rights of way, permits, licenses, prescriptive
rights structures or other interests in real property associated with or
relating to the Assets as listed on Exhibit A-1;




13.  
b.Equipment. All pipelines, equipment, valves, vessels, fittings, meters or
other measurement facilities, operational and control equipment, pig launchers,
pig catchers, tanks and all other personal property, as depicted on Exhibit
A (one dehydration unit & one ecology pot currently on site are excluded from
the purchase and sale) ;




14.  
c.Contracts et al. All contracts and agreements relating to the use of the
assets, as depicted on Exhibit A-1;




 
d.
Other Interests in the Assets. All other rights, titles and interests in and to
the Assets as described above are part of the Assets, it being the purpose and
intent of this Agreement that Seller sell and Buyer purchase all of Seller’s
right, title and interest in and to the Assets.


2
 
PURCHASE AND SALE AGREEMENT BY AND BETWEEN ARETE INDUSTRIES, INC. and PRB
ENERGY, INC.
EFFECTIVE SEPTEMBER 1, 2006


--------------------------------------------------------------------------------





2.
Purchase Price. In consideration of the conveyance of the Assets, upon execution
of this Agreement, Buyer shall pay to Seller the sum of Three Hundred and Thirty
Thousand Dollars and no cents ($330,000.00) (the “Purchase Price”)



3.
Seller's Representations and Warranties. Seller represents and warrants, to the
best of its knowledge, the following to Buyer as of the Closing Date:




 
a.
Preferential Rights to Purchase. No third party holds any preferential right to
purchase, right of first offer, right of last refusal or other preferential
right to purchase the Assets.




 
b.
Signatory for Seller. The signatory for Seller has the full power and authority
to bind the Seller to the terms hereof, and to complete the sale contemplated
hereby.




 
c.
Agreement Represents. This Agreement represents the valid and subsisting
agreement of Seller, fully binding upon Seller and subject only to general
principles of equity and bankruptcy laws.




 
d.
No Abandonment. Seller has taken no actions that demonstrate an intent to
abandon the Assets, or released of record any rights of way pertaining to the
Assets.




 
e.
Fees. Seller has incurred no liability, contingent or otherwise, for broker's or
finder's fees in respect to this transaction for which Buyer shall have any
responsibility whatsoever.



4.
Buyer's Representations and Warranties. Buyer represents and warrants, to the
best of Buyer’s knowledge, the following to Seller as of the Closing Date:




 
a.
Consents and Approvals. No consent, approval, authorization, license, order or
permit, or declaration, filing or registration with, or notification to any
governmental authority or any other person, is required to be obtained by the
Buyer in connection with the execution and delivery of this Agreement by the
Buyer or the performance of the Buyer's obligations hereunder;




 
b.
Fees. Buyer has not incurred any liability, contingent or otherwise, for
brokers' or finders' fees relating to the transactions contemplated by this
Agreement for which Seller shall have any responsibility whatsoever;




1.  
c.Restoration. Buyer has the sole responsibility to determine the necessary
measures and to perform all necessary restoration of the Assets.



5.
WARRANTY. BUYER ACKNOWLEDGES AND AGREES THAT THE ASSETS LISTED IN EXHIBITS A,
A-1 AND B ARE BEING TRANSFERRED, ASSIGNED AND CONVEYED FROM SELLER TO BUYER "AS
IS, WHERE IS AND WITH ALL FAULTS" IN THEIR PRESENT CONDITION AND STATE OF
REPAIR. SELLER HEREBY DISCLAIMS ANY AND ALL REPRESENTATIONS AND WARRANTIES


3
 
PURCHASE AND SALE AGREEMENT BY AND BETWEEN ARETE INDUSTRIES, INC. and PRB
ENERGY, INC.
EFFECTIVE SEPTEMBER 1, 2006


--------------------------------------------------------------------------------



CONCERNING THE ASSETS, EXPRESS OR IMPLIED, WHETHER ARISING IN CONTRACT, TORT OR
ANY OTHER THEORY OF LAW, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF TITLE,
MERCHANTABILITY OR FITNESS FOR A GENERAL OR PARTICULAR PURPOSE. FURTHER, BUYER
SPECIFICALLY AGREES THAT SELLER IS MAKING NO REPRESENTATION OR WARRANTY, EITHER
EXPRESS OR IMPLIED, AS TO THE ADEQUACY OR COMPLETENESS OF THE UNDERLYING REAL
PROPERTY INTERESTS ASSOCIATED WITH OR USED IN CONNECTION WITH THE ASSETS,
INCLUDING BUT NOT LIMITED TO EASEMENTS AND RIGHTS OF WAY.


6. Indemnification.



 
a.
By Seller. Seller agrees to indemnify, defend and hold Buyer harmless on account
of all debts, liabilities or causes of action attributable to Buyer’s ownership
of the property and to transactions applicable to the Contracts which accrued
prior to the date of Closing except as otherwise set forth below; and




 
b.
By Buyer. Buyer agrees to indemnify, defend and hold Seller harmless on account
of all debts, liabilities or causes of action attributable to Seller’s ownership
of the property and to transactions applicable to the Contracts which accrued
after to the date of Closing.




 
c.
All indemnities of or by the parties under this Agreement shall survive the
Closing Date hereof.



7.
Conveyance Documents. At Closing, Seller shall execute and deliver an
Assignment, Conveyance, and Bill of Sale in the form of which is attached as
Exhibit B.



8.
Conditions to Closing - Seller. The Seller’s obligations at Closing are subject,
at Seller’s option, to the satisfaction at or prior to the Closing Date of the
following conditions precedent:




 
a.
All representations and warranties of Buyer contained in Paragraph 4 of this
Agreement shall be true and correct in all material respects, and Buyer shall
have performed and satisfied all covenants and agreements required by this
Agreement to be performed and satisfied by Buyer at or prior to the Closing Date
in all material respects;




2.  
b.Buyer shall have executed and delivered to Seller all of the documents that
are contemplated to be executed and delivered pursuant to this Agreement prior
to or at the Closing Date.



9.
Conditions to Closing - Buyer. The Buyer’s obligations at Closing are subject,
at Buyer’s option, to the satisfaction at or prior to the Closing Date of the
following conditions precedent:




 
a.
All representations and warranties of Seller contained in Paragraph 3 of this
Agreement shall be true and correct in all material respects, and Seller shall
have performed and


4


PURCHASE AND SALE AGREEMENT BY AND BETWEEN ARETE INDUSTRIES, INC. and PRB
ENERGY, INC.
EFFECTIVE SEPTEMBER 1, 2006


--------------------------------------------------------------------------------



satisfied all covenants and agreements required by this Agreement to be
performed and satisfied by Seller at or prior to the Closing Date in all
material respects;



 
b.
Seller shall have executed and delivered to Buyer all of the documents that are
contemplated to be executed and delivered pursuant to this Agreement prior to or
at the Closing Date.



10. Termination. This Agreement may be terminated in accordance with the
following provisions:



 
a.
By Seller if the conditions set forth in Paragraph 8 are not satisfied, through
no fault of the Seller, or waived by Seller in writing, as of the Closing Date;
or




 
b.
By Buyer if the conditions set forth in Paragraph 9 are not satisfied, through
no fault of the Buyer, or waived by Buyer in writing, as of the Closing Date.



11.
Confidentiality. Unless required by applicable law, rules or regulations,
neither party hereto shall make a public announcement or communication to any
third party concerning this Agreement or the transactions contemplated hereby
without the express written consent of the other party. Notwithstanding any of
the foregoing, Buyer and Seller shall be permitted to communicate as deemed
necessary in its sole discretion regarding change of ownership of Property.



12.
Entire Agreement. This Agreement, together with Exhibits “A”, “A-1” and “B”
attached hereto and data delivered hereunder, shall constitute the complete
agreement between the parties hereto and shall supersede all prior agreements,
whether written or oral, and any representations or conversations with respect
to the purchase and sale of the Assets.



13.
Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto, and their successors and assigns. This Agreement
may be assigned to a party’s parent, subsidiary, member or affiliate without the
consent of the other party provided notice of such assignment is provided to the
other party. No other assignment by either party shall be made without the
express written consent of the other party, which shall not be unreasonably
withheld.



14.
Counterparts. This Agreement may be executed in any number of counterparts each
of which shall be considered an original and each of which shall be an
enforceable agreement.



15.
Law Applicable. This Agreement shall be governed by and construed in accordance
with the laws of the State of Wyoming applicable to contracts made and performed
entirely therein.



16.
Joint Draft. This Agreement was drafted and prepared by Seller and Buyer with
each party having access to their own legal counsel. Seller and Buyer each waive
any position or claim that it may now have or may have in the future based on
the argument that the Agreement was drafted by only one of the parties and not
jointly prepared by Seller and Buyer.


5
 
PURCHASE AND SALE AGREEMENT BY AND BETWEEN ARETE INDUSTRIES, INC. and PRB
ENERGY, INC.
EFFECTIVE SEPTEMBER 1, 2006


--------------------------------------------------------------------------------



17.
Severability: Each and every provision of this Agreement is intended to be
severable. If any term or provision is held to be invalid or illegal for any
reason whatsoever, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance contemplated by this transaction is not affected in a materially
adverse manner with respect to either party.



18.
Mediation: No civil action with respect to any dispute, claim or controversy
arising out of or relating to this Agreement may be commenced until the matter
has been submitted to a mediator for mediation. Either Party may commence
mediation by providing to the other party a written request for mediation,
setting forth the subject of the dispute, claim or controversy and the relief
requested. It is hereby agreed that the Parties, upon occasion that such a
notice is delivered, shall endeavor for a period of thirty (30) days to reach an
accord on the disputed matter prior to going to formal mediation. Should the
Parties fail to reach such an accord, the Parties agree to cooperate and act in
good faith in the selection of a mutually agreed to mediator and in scheduling
the mediation proceedings. The Parties further covenant that they will
participate in the mediation in good faith, and that they will share equally in
its costs. All offers, promises, conduct and statements, whether oral or
written, made in the course of the mediation by any of the Parties, their
agents, attorneys, employees, or experts, and by the mediator and the mediator’s
employees, are confidential, privileged and inadmissible for any purposes,
including impeachment, in any litigation or other proceeding involving the
parties, provided that evidence that is otherwise admissible or discoverable
shall not be rendered inadmissible non-discoverable as a result of its use in
the mediation. Either Party may seek equitable relief prior to the mediation to
preserve the status quo pending completion of the mediation process. Except for
an action to obtain equitable relief, neither party may commence a civil action
with respect to the matters submitted to mediation until after the completion of
the initial mediation session, or 45 days after the date of filing of the
written request for mediation, whichever occurs first. Mediation may continue
after the commencement of a civil action, if the Parties so desire. The
provisions of this clause may be enforced by any Court of competent jurisdiction
in the State of Wyoming, and the Party seeking enforcement shall be entitled to
an award of all costs, fees and expenses, including attorneys’ fees, to be paid
by the Party against whom the enforcement is ordered.



19.
Attorney's Fees. The prevailing party in any dispute hereunder shall be entitled
to recover its reasonable attorneys' fees and costs. In addition, should either
party decline to complete the closing and associated transaction, the declining
party shall pay all attorney's fees and costs of the party seeking to close the
transaction.



20.
Waivers. No party’s rights hereunder will be deemed waived except by a writing
signed by such party.



21.
Incorporation of Exhibits. All exhibits and schedules referred to herein are
attached hereto and are made a part hereof by this reference. This Agreement
shall be the controlling document to the extent there is any conflict between
the language of this Agreement and any of the exhibits.



22.
Survival. Except as otherwise provided herein, the representations and
warranties contained in


6
 
PURCHASE AND SALE AGREEMENT BY AND BETWEEN ARETE INDUSTRIES, INC. and PRB
ENERGY, INC.
EFFECTIVE SEPTEMBER 1, 2006


--------------------------------------------------------------------------------



this Agreement shall not survive the closing.


23.
Further Assurances and Agreements. Seller and Buyer each agree that it will take
such further or other action(s) and to execute or deliver such other documents
necessary to carry out the purposes and intent of this Agreement or any document
delivered pursuant to this Agreement.





IN WITNESS WHEREOF, the Parties to this Agreement have executed this Agreement
as of the Effective Date first above written.




ARETE INDUSTRIES, INC.




By: /s/ Charles Gamber
Name: Charles Gamber
Title: CEO/President








PRB ENERGY, INC.




By : /s/ Bill Hayworth
Name: Bill Hayworth
Title: President
 





7
 
PURCHASE AND SALE AGREEMENT BY AND BETWEEN ARETE INDUSTRIES, INC. and PRB
ENERGY, INC.
EFFECTIVE SEPTEMBER 1, 2006


--------------------------------------------------------------------------------





EXHIBIT A


ATTACHED TO AND MADE A PART OF THAT CERTAIN
PURCHASE AND SALE AGREEMENT BY AND BETWEEN
ARETE INDUSTRIES, INC. and PRB ENERGY, INC.






DESCRIPTION OF ASSETS


Pipelines

 
·
4.5 Miles 8” coated steel pipe, hydro-tested, welds x-rayed and cathodically
protected

 
·
Pig launcher/receiver



Interconnect

 
·
Building

 
·
Slug catcher

 
·
Level Controller/Scrubber pot

 
·
400 BBL Tank

 
·
Pig launcher/receiver



Buff Station



 
·
Inlet Separator

 
·
Separator flash tanks (2)

 
·
400 BBL Tank

 
·
Various Piping and various valves - heat traced and insulated

 
·
Emergency shut down system - fire eyes (4), gas detectors (4)

 
·
Meter houses (3) - Barton Chart meter, Total Flow Meters

 
·
Oxygen analyzer

 
·
Suction control valves (4)

 
·
Regulators

 
·
Buildings (4)



 






PURCHASE AND SALE AGREEMENT BY AND BETWEEN ARETE INDUSTRIES, INC. and PRB
ENERGY, INC.
EFFECTIVE SEPTEMBER 1, 2006


--------------------------------------------------------------------------------



EXHIBIT A-1
 
ATTACHED TO AND MADE A PART OF THAT CERTAIN
PURCHASE AND SALE AGREEMENT BY AND BETWEEN
ARETE INDUSTRIES, INC. and PRB ENERGY, INC.


Real Property and Leasehold Interests

 
·
Compressor Site Agreement by and between the WYO Davis Family Limited
Partnership and PRB Gas Transportation, Inc. successor to TOP Gathering LLC,
dated June 3, 2002

 
·
Pipeline Right-of-Way Grant by and between Ohmans, Inc. a Wyoming Corporation
and PRB Gas Transportation, Inc. successor to TOP Gathering LLC, dated
September26, 2001

 
·
Receipt Point Site Lease by and between Ohmans, Inc., a Wyoming Corporation and
PRB Gas Transportation, Inc. successor to TOP gathering, LLC dated December 31,
2001

 
·
Gas Compressor Equipment Master Rental Agreement by and between Universal
Compression and PRB Gas Transportation, Inc. successor to TOP Gathering LLC,
dated December 17, 2001



Governmental Authorizations

 
·
State of Wyoming, Department of Environmental Quality Air Quality Permit
CT-2598, Buff Compressor Station, dated November 23, 2001 as modified by Permit
No. MD-837, dated December 17, 2002



Contracts and Agreements

 
·
Gathering Services Agreement by and between Bear Paw Energy, LLC and PRB Gas
Transportation, Inc. successor to TOP Gathering LLC, dated September 20, 2001

 
·
Gathering Services Agreement by and between PRB Gas Transportation, Inc.
successor to TOP gathering LLC and United Energy Trading, dated July 18, 2002

 
·
Gathering Services Agreement by and between PRB Gas Transportation, Inc.
successor to TOP Gathering LLC and Natural Gas Fuel Company, Inc. dated October
15, 2001

 
·
Gathering Services Agreement by and between PRB Gas Transportation, Inc.
successor to TOP Gathering LLC and Natural Gas Fuel Company, Inc. - Emerald
dated July 18, 2002 (Expired)

 
·
Operating Agreement of TOP Gathering LLC dated October 15, 2001 (Expired)

 
·
Contribution Agreement dated October 15, 2001, by and among Pete Haman, Knorstar
Energy, LLC, data management Consultants, Inc. and Crescent Holding, LLC
(Expired)

 
·
Letter Agreement dated June 12, 2002 by and between TOP Gathering LLC and Global
Vision Solutions LLC for an internet based monitoring system (Expired)








--------------------------------------------------------------------------------




EXHIBIT B
ATTACHED TO AND MADE A PART OF THAT CERTAIN
PURCHASE AND SALE AGREEMENT BY AND BETWEEN
ARETE INDUSTRIES, INC. and PRB ENERGY, INC.






ASSIGNMENT, CONVEYANCE, and BILL OF SALE



 STATE OF WYOMING    )       )    COUNTY OF CAMPBELL    )  


 
THIS ASSIGNMENT, CONVEYANCE, AND BILL OF SALE (the "Assignment") dated as of
September 13, 2006 is entered into between ARETE INDUSTRIES, INC. ("Assignee")
and PRB ENERGY, INC. ("Assignor").


WITNESSETH:


FOR TEN DOLLARS ($10.00) AND OTHER GOOD AND VALUABLE CONSIDERATION, the receipt
and sufficiency of which are hereby acknowledged, Assignor hereby GRANTS,
CONVEYS, QUITCLAIMS and ASSIGNS to Assignee all of Assignor's right, title and
interest in and to the following properties (real, personal, or mixed) and
rights (contractual or otherwise) unless expressly reserved or excluded herein:
together with all rights incident thereto as set forth in Exhibits A and A-1.
All properties, real, personal, or mixed and rights (contractual or otherwise)
included hereinabove are sometimes referred to hereinafter as the "Property" or
"Properties".


TO HAVE AND TO HOLD the Properties subject to the following terms and
conditions:


1. The terms, covenants, and conditions hereof bind and inure to the benefit of
the parties hereto and their respective successors and assigns. All future
conveyances of any portion of the Properties and/or their associated facilities
and equipment shall recognize and perpetuate the rights and obligations set out
herein.


2. ASSIGNEE ACKNOWLEDGES AND AGREES THAT THE ASSETS LISTED IN EXHIBITS A and A-1
ARE BEING TRANSFERRED, ASSIGNED AND CONVEYED FROM ASSIGNOR TO ASSIGNEE "AS IS,
WHERE IS AND WITH ALL FAULTS" IN THEIR PRESENT CONDITION AND STATE OF REPAIR.
ASSIGNOR HEREBY DISCLAIMS ANY AND ALL REPRESENTATIONS AND WARRANTIES CONCERNING
THE ASSETS, EXPRESS OR IMPLIED, WHETHER ARISING IN CONTRACT, TORT OR ANY OTHER
THEORY OF LAW, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF TITLE,
MERCHANTABILITY OR FITNESS FOR A GENERAL OR PARTICULAR PURPOSE. FURTHER ASSIGNEE
SPECIFICALLY AGREES THAT ASSIGNOR IS MAKING NO REPRESENTATION OR WARRANTY,
EITHER EXPRESS OR IMPLIED, AS TO THE ADEQUACY OR COMPLETENESS OF THE UNDERLYING
REAL PROPERTY INTERESTS ASSOCIATED WITH OR USED IN CONNECTION WITH THE ASSETS,
INCLUDING BUT NOT LIMITED TO EASEMENTS AND RIGHTS OF WAY.




3. This Assignment and its performance shall be construed in accordance with,
and governed by, the laws of the State of Wyoming without regard to the choice
of law rules of any jurisdiction, and Assignor and Assignee submits to the
exclusive jurisdiction of State Courts located in Gillette, Campbell County,
Wyoming.




EXECUTED this 13th day of September, 2006.




ASSIGNOR:
PRB Energy, Inc.








/s/ Bill Hayworth
Bill Hayworth
President
 






ASSIGNEE:
Arête Industries, Inc.








/s/ Charles Gamber
Charles Gamber
CEO/President

 
PURCHASE AND SALE AGREEMENT BY AND BETWEEN ARETE INDUSTRIES, INC. and PRB
ENERGY, INC.
EFFECTIVE SEPTEMBER 1, 2006


--------------------------------------------------------------------------------








 STATE OF COLORADO    )       )    COUNTY OF DENVER    )  


 
The foregoing instrument was acknowledged before me this 13 day of September,
2006, by Bill Hayworth on behalf of PRB Energy, Inc.


Witness my hand and official seal.






/s/ Mary L. McKinezy
Notary Public


My Commission Expires: 11/21/2009















 STATE OF COLORADO    )       )    COUNTY OF DENVER    )  


The foregoing instrument was acknowledged before me this 13th day of September,
2006, by Charles Gamber on behalf of Arête Industries, Inc.


Witness my hand and official seal.






/s/ Mary L. McKinezy
Notary Public


My Commission Expires: 11/29/2009





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------